Citation Nr: 1221595	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008 the Veteran filed a substantive appeal and requested a personal hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).  The Veteran did not appear at the Travel Board hearing that was scheduled for February 3, 2012.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on this appeal is warranted.  In his May 2007 notice of disagreement, the Veteran indicated his wish for de novo review and a personal hearing at the RO.  The Veteran was issued a statement of the case (SOC) in December 2008 and a supplemental statement of the case (SSOC) in October 2009, but a personal hearing was never scheduled.  Veterans have a right to a hearing before the VA office having original jurisdiction over the claim, as well as a right to a hearing before the Board of Veterans' Appeals.  38 C.F.R. §§ 3.103(a), (c), 20.700 (2011).  The Veteran was not scheduled for a hearing at the RO as requested.  A remand of this matter to the RO is therefore warranted, in order to provide the Veteran with a hearing before a VA Decision Review Officer (DRO).

To ensure the record is complete, the Board finds that further evidence should be obtained to aid in determining whether the Veteran's tinnitus is related to service.  The Veteran asserts that while stationed in Okinawa, Japan, he worked as a security policeman on the flight line and was frequently exposed to aircraft noise.  The SSOC states that service connection cannot be established because service treatment records do not verify the Veteran's assertion that he worked on the flight line.  But the RO has not attempted to acquire personnel records that could verify the Veteran's statements regarding his work duties and flight noise exposure.  The VA has a duty to assist the Veteran in developing evidence pertinent to his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Following the procedures laid out in 38 C.F.R. § 3.159(c), the RO should contact the appropriate records repositories, including the National Personnel Records Center (NPRC), to obtain the Veteran's complete personnel file.  These records may include evidence relating to the Veteran's work as a security policeman and possible exposure to flight noise.

In addition, if the above development does not corroborate the Veteran's contentions of noise exposure on the flight line, then an addendum opinion to the Veteran's March 2009 audiology examination is needed.  In the March 2009 audiology examination report, the examiner, after considering both flight noise and firearms noise as sources of acoustic trauma, found that the Veteran's tinnitus was as likely as not related to his service.  Currently only exposure to firearms as a source of acoustic trauma has been verified by the record.  In this regard, the Board notes that the Veteran's Form DD-214 indicates that his Air Force Specialty Code is Security Policeman and that he received a Small Arms Expert Marksmanship Ribbon in 1964.  Therefore, absent evidence regarding exposure to aircraft noise, an opinion is needed as to whether tinnitus is at least as likely as not due only to weapons noise during service.

Accordingly, the case is REMANDED for the following action:

1. Schedule a hearing before a VA Decision Review Officer at the RO.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  A copy of the hearing transcript should also be associated with the claims file.


2. Contact the NPRC, or any other appropriate source(s), to obtain the Veteran's complete service personnel file.  All attempts to procure these records should be documented in the claims file.  If the records are not available, the Veteran should be notified of such.

3. If, and only if, the Veteran's claimed exposure to noise on the flight line has not been corroborated following the above development, then the Veteran's entire claims file, to include a copy of this remand, should be forwarded to the VA-contracted audiologist who completed the March 2009 examination, if available, for an addendum opinion.  Following a review of the record, the audiologist should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's tinnitus is due only to exposure to and use of firearms as part of his duties as a security policeman.

If the VA-contracted audiologist is unavailable, then the file should be forwarded to another audiologist to provide the requested opinion.  If the examiner concludes that an opinion cannot be obtained without an additional examination, one should be scheduled.  

4. Following the completion of the preceding steps and any other development deemed necessary, the RO/AMC should review the evidence of record to determine whether the Veteran's claim for service connection for tinnitus may be granted.  If service connection remains denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided with an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


